77 F.3d 460
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Thomas R. MCNELL, Plaintiff, Appellant,v.Max HUGEL, et al., Defendants, Appellees.
No. 95-1470.
United States Court of Appeals, First Circuit.
Feb. 22, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE [Hon.  Joseph A. DiClerico, U.S. District Judge]
Thomas R. McNell on brief pro se.
Gary M. Burt and Wiggin & Nourie on brief for appellees Max Hugel, Devine, Millimet, Stahl & Branch, Joseph Millimet, Esquire, and Matthias J. Reynolds, Esquire.
William L. Chapman, Cordell A. Johnston, Orr and Reno, Katie A. Gummer and McCarter & English on brief for appellee Asbury Park Press.
Wilbur A. Glahn, III, McLane, Graf, Raulerson & Middleton, Andrew L. Sandler, Katharine R. Stollman and Skadden, Arps, Slate, Meagher & Flom on brief for appellee Paul L. Perito, Esquire.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.   We affirm the district court's judgment of dismissal, essentially for the reasons stated in its orders of May 16, 1994, July 19, 1994, and March 31, 1995.


2
Affirmed.


3
Appellant's motion for leave to file a supplemental appendix is granted.


4
Appellant's "Rule 60(B)(4)(5) & (6) motion for summary judgment in vacating default judgment obtained in a fraud on the court in Hugel v. McNell litigation" is denied.


5
The motions filed by appellee Asbury Park Press to strike appellant's (1) objection to its motion for summary dismissal and (2) reply brief are denied as moot.